DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on March 25, 2021 has been entered.  Applicant has: amended claims 1-2, 6, 9-10 and 15-16; cancelled claims 4-5, 7, 11-13 and 17-19; and added claims 21-29.  Claims 1-3, 6, 8-10, 14-16, and 20-29 are now pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-3, 6, 8-10, 14-16, and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 1 recites:
receiving, by a service logic execution module of a designated member node, a transaction request comprising a paying user identifier of a paying user, a designated resource amount, and a receiving user identifier of a receiving user, the paying user paying the designated resource amount, and the receiving user receiving the designated resource amount, wherein the designated member node is one of a plurality of member nodes of a blockchain network;
prior to the blockchain network performing consensus verification on the transaction request, performing, by the service logic execution module, transaction feasibility verification off the blockchain network according to the transaction request
sending, by the service logic execution module, an account balance modification instruction to a database management module of the designated member node in response to the transaction feasibility verification being successful;
performing, by the database management module, an account balance modification operation in a database off the blockchain network according to the account balance modification instruction, wherein the account balance modification operation comprises deducting the designated resource amount from a virtual resource account corresponding to the paying user identifier and adding the designated resource amount to a virtual resource account corresponding to the receiving user identifier;
prior to the blockchain network performing the consensus verification on the transaction request, generating, by the service logic execution module, a log file recording a history of the software operations of the account balance modification operation, and sending the log file to a blockchain function module of the designated member node;
generating, by the blockchain function module, a log file summary by applying a hash algorithm to the log file;
broadcasting, by the blockchain function module, a blockchain transaction comprising the log file and the log file summary to the blockchain network, such that the plurality of member nodes publish the blockchain transaction comprising the log file and the log file summary to a blockchain based on a consensus mechanism;
sending, by the blockchain function module, the log file summary to the service logic execution module;
sending, by the service logic execution module, the log file summary to one or more devices associated with the paying user and/or the receiving user; and
querying, by the one or more devices associated with the paying user and/or the receiving user, the blockchain for the log file by using the log file summary.
	Here, the claims are directed to the abstract idea(s) of transferring funds associated with a transaction (i.e. a resource amount) from a first account (i.e. paying user identifier) to a second account (i.e. receiving user identifier) after verifying transaction data, and then recording a result of the transfer in a database (e.g., the blockchain).  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., mitigating risk before conducting and recording a transaction, and/or performing and recording a transaction), and/or a commercial interaction (e.g., where one or more nodes manage a transaction between a paying user and a receiving user to ensure the transaction is verified, executed, and recorded).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Additionally, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear the claims (e.g., claim 1) focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  It is also noted that the performance of the one or more process steps using a generic computer component (e.g., a module, a node, blockchain network, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  See e.g., Specification [0127]; [0136-0139].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As per the querying the blockchain for the log file step, this step is recited at a high level of generality and is merely used as a means of data gathering (i.e. gathering a log file) based on an associated identifier (i.e. a hash of the log file), which is a form of insignificant extra-See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Independent claim 9 recites the additional element of:  querying the blockchain for the log file by using the log file summary.  As indicated above with respect to claim 1, the querying of data based on an identifier (e.g., a hash) is extra-solution activity and it fails to integrate the abstract idea into a practical application.  Independent claim 15 recites the additional elements of:  one or more processors; one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors; and querying the blockchain for the log file by using the log file summary.  As with claim 1, claim 15 also describes the computing components (e.g., processors, non-transitory computer-readable memories) at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  As per the querying step, the querying of data based on an identifier (e.g., a hash) is extra-solution activity and it fails to integrate the abstract idea into a practical application.  Accordingly, whether considered individually or as a combination the additional elements fail to integrate the judicial exception into a practical application.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  See also Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Accordingly, whether considered individually or as a combination the additional elements fail to provide an inventive concept.
Therefore, claims 1, 9 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-3, 6, 8, 10, 14, 16 and 20-29 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a 

Response to Arguments
Claim Rejections – 35 U.S.C. § 101	Applicant argues that the amended independent claims recite additional elements that at least integrate the alleged certain method of organizing human activities into a practical application under step 2A, prong two analysis or amount to significantly more than the judicial exception under step 2B analysis.  Amendment, pp. 12-15.  Applicant identifies limitations pertaining to the generating of a log file and log file summary, and the sending of the log file as additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  Id.  Examiner respectfully disagrees with this conclusion because the limitations pertaining to the generating of a log file and log file summary, and the sending of the log file are part of the abstract idea.  That is, these limitations merely describe the recording of a transaction and the providing of a transaction identifier to one or more parties involved in the transaction which is part of the identified abstract idea.  Because these features are part of the abstract idea, they cannot integrate that idea into a practical application or provide an inventive concept.	Applicant also identifies “querying, by the one or more devices associated with the paying user and/or the receiving user, the blockchain for the log file by using the log file summary”  as being an additional element that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea.  Amendment, pp. 12-15.  This argument is also unpersuasive.  As indicated in the 101 rejection seen above, the querying of the blockchain for a log file using the log Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, the querying step, whether considered alone or in combination with the other additional elements, fails to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
	Accordingly, Examiner is maintaining the 35 U.S.C. §101 rejection on all claims for the reasons cited the response above and for those cited in the 35 U.S.C. §101 rejection.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that Kennedy, Arnold, Pierce, and Pattanaik, either alone or in any combination, fail to disclose all elements of the amended independent claims.  Amendment, pp. 15-16.  Examiner agrees.  Examiner has performed an updated prior art search based on the amended claim language, however, Examiner is unable to identify any prior art alone, or in reasonable combination, that teaches the combination of elements recited in the independent claims.  Accordingly, the 35 U.S.C. § 103 rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Unger et al. (US 2020/0028697 A1) discloses a system and method for compliance of transactions in a blockchain environment and distributed ledger technologies using off-chain information without co-ownership of private keys.  Unger Abstract; [0013].
Mercuri et al. (US 2019/0013948 A1) discloses a system/method where a storage service generates a hash of a new event/object and stores the event/object and the hash in off-chain storage. Mercuri [0059].  Mercuri discloses that the hash may be used to identify blockchain objects stored in the off-chain storage and to verify that the blockchain objects stored in the off-chain storage are the same as those on the blockchain.  Id.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        April 19, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685